Citation Nr: 0636096	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for corns and calluses of both feet (hereafter a 
"bilateral foot disability").  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran has the maximum available disability evaluation 
permitted under Diagnostic Code (DC) 7804.  


CONCLUSION OF LAW

The criteria for a higher rating for a bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DCs 7804, 
7819 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral foot disability, 
currently rated by analogy as 10 percent disabling under DC 
7819-7804, benign skin neoplasms and scars, superficial and 
painful upon examination.  38 C.F.R. § 4.118.  

Under DC 7819, the rating officer is instructed to rate the 
benign skin neoplasm as disfigurement of the head, face or 
neck (DC 7800), scars (DCs 7801-7805), or impairment of 
function of the affected part.  Under DC 7804, a 10 percent 
rating is warranted for scars that are superficial and 
painful upon examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7804, Note 1.  A 10 percent evaluation is the 
highest available rating under DC 7804.  The Board notes that 
the veteran's disability involves his feet.  Therefore, 
application of DC 7800, disfigurement of the head, face, or 
neck, is not warranted.  

There is no evidence of record to show that the veteran's 
motion is limited by his bilateral foot disability and that 
the calluses and corns exceed an area of 6 square inches.  
Therefore, application of DC 7801 is not warranted.  
Application of DC 7802 is not warranted because the calluses 
and corns do not occupy an area of 144 square inches or 
greater.  The veteran's scars are not unstable so his 
disability does not warrant application of DC 7803.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

In June 2006, the veteran had lesions on his feet deeply 
debrided at a VA Medical Center (VAMC).  VA treatment records 
show that he had decreased arch height on and off weight 
bearing.  He had contracture and rotation of the 5th toes 
with painful callus build up, and long, thick toenails.  He 
wore prosthetic shoe inserts.  He had a diagnosis of pes 
planus with flexor stabilization.  

In August 2003, Dr. D. B., a private practitioner, performed 
a hammertoe operation, an osteotomy, and operated on the 
lesions on the veteran's feet.  Dr. D. B. stated that the 
veteran's corns and calluses were painful and limited his 
ability to bear weight for more than a few hours.  

In June 2003, the veteran underwent a VA feet examination.  
The veteran reported a history of painful corns and calluses 
on his feet.  He reported that the sides of his feet hurt, as 
well as areas under his great toes.  

Upon examination, the veteran walked around the room slowly 
and cautiously without his shoes.  He mildly pronated his 
feet and had grade 1 or 2 pes planus bilaterally.  He had 
mild hallux valgus on the right foot and slight hallux valgus 
on his left.  His right great toe had 25 degrees of 
dorsiflexion and 20 degrees of plantar flexion with no pain 
on motion.  There was no plantar callus formation or plantar 
tenderness.  He had a very tender corn on the lateral aspect 
of his right fifth toe.  There was no pain on manipulation of 
the foot.  His left foot had a great toe dorsiflexion of 20 
degrees and plantar flexion of 25 degrees with no pain on 
motion.  He had a tender callus on the planter aspect of his 
left great toe.  He had a large, markedly tender plantar 
keratosis underneath his left great toe joint.  There was no 
pain on manipulation of the left foot.  He had tenderness to 
palpation of both great toe joints.  The veteran did not 
perform the heel-toe walk due to unrelated back pain.  The 
veteran was diagnosed with foot pain with hallux valgus, pes 
planus, tender corns and osteoarthritis of the joint of the 
great toe.  

As discussed above, 10 percent is the maximum available 
evaluation under DC 7804, and no other DC for scars is 
appropriate in this case.  Some of the veteran's foot pain is 
due to osteoarthritis of the joint of the great toe, which is 
an issue not on appeal before the Board.  The post-service 
medical record, as a whole, provides evidence against the 
claim and provides no basis to use another DC.

The veteran's testimony is outweighed by this evidence which 
fails to indicate a basis the Board could increase the 
evaluation of this disorder based on the service connected 
condition.  The fact that the veteran has pain is the central 
basis he is receiving a compensable evaluation. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's bilateral foot 
disability does not more closely approximate a higher percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a higher 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for a bilateral foot 
disability.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the August 2004 VCAA follow-up letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the February 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

An initial disability evaluation greater than 10 percent for 
corns and calluses of both feet is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


